                                             U.S. Department of Justice

                                             United States Attorney
                                             Eastern District of Missouri

                                             Criminal Division
                                             Violent Crime Unit
 Jason S. Dunkel                            Thomas Eagleton U.S. Courthouse    OFFICE: 314-539-2200
 Assistant United States Attorney           111 S. 10th Street, Rm. 20.333         FAX: 314-539-3887
                                            St. Louis, MO 63102               Jason.Dunkel@usdoj.gov

                                           June 10, 2019

Patrick T. Conroy
14 S. Central, Suite 213
Clayton, MO 63105
314-863-6364

Re:     U.S. v. Corell Richardson, 4:19-CR-00402-RWS-SPM

Dear    Mr. Conroy:

        As you are aware, your client has been indicted by the federal grand jury. In order to assist
you in the determination of any relevant pretrial motions to be filed in this case, please be aware
of the following information:

               1.     DISCOVERY - The United States agrees to provide you with all
        relevant material within the purview of Federal Rule of Criminal Procedure 16.

               2.      ELECTRONIC SURVEILLANCE - The United States did not utilize
        electronic surveillance in the investigation underlying the charges set forth in the
        indictment.

                3.      CONFIDENTIAL INFORMANTS - The United States did not utilize
        a confidential informant in the course of the investigation of this matter.

               4.      JENCKS MATERIAL - The United States agrees to make all Jencks
        material available no later than the Friday preceding trial, conditioned upon the
        defendant's agreement to produce simultaneously statements of the defendant's
        witnesses.

               5.      GRAND JURY TRANSCRIPTS - The United States agrees to
        produce, and make available for inspection, all Grand Jury transcripts to the extent
        they constitute Jencks material.

               6.     OTHER CRIMES EVIDENCE - The United States agrees to advise
        the defendant of its intention to use evidence of other crimes during its case-in-
Page 2

         chief. The United States agrees to make this disclosure prior to the trial of this
         cause.

                7.      STATEMENTS OF DEFENDANT - The United States is aware of
         post-arrest statements made by the defendant. Documents disclosing the
         substance of those statements are included within the United States’ production.

                8.     IDENTIFICATION OF DEFENDANT - The United States is not
         aware of any post-arrest identification of the defendant.

                9.     PHYSICAL EVIDENCE - The United States possesses items of
         physical evidence seized from the defendant. These items are available for
         inspection upon request.

                10.     FAVORABLE EVIDENCE - The United States agrees to furnish any
         and all favorable evidence to the defendant if and when its existence becomes
         known to the United States. At the present time, the United States does not have
         any favorable evidence.

                11.     EXPERT WITNESSES - Pursuant to Rule 16(a)(1)(G) of the Federal
         Rules of Criminal Procedure, the United States intends to introduce expert
         testimony of the following witnesses: firearms examiner. A summary of expert
         testimony will be provided before trial.

       For your convenience, the discovery materials have been produced to your office through
the USAfx File Exchange system. Additional discovery material on disk or electronic drives are
enclosed with this letter.

       If you need any further specific information regarding the above matters, or any other
matters which will prevent the filing and litigation of any unnecessary pretrial motions, please do
not hesitate to contact me.

       In order to avoid the need of filing motions pursuant to Rules 12.1(a), 16 and 26, of Federal
Rules of Criminal Procedure, the United States makes the following requests:

                 A. The defendant provide a written notice of the defendant's intention to
         offer a defense of alibi, stating the specific place or places at which the defendant
         claims to have been at the time of the alleged offense and the names and addresses
         of the witnesses upon whom the defendant intends to rely to establish such alibi;

                 B. The defendant provide the United States, or permit the United States
         to inspect and copy or photograph books, papers, documents, photographs,
         tangible objects, or copies thereof, which are within the possession, custody or
         control of the defendant and which the defendant intends to introduce as evidence
         in chief at trial;
Page 3


                 C. The defendant provide the United States, or permit the United States
         to inspect and copy or photograph any results or reports of physical or mental
         examinations and of scientific tests or experiments made in connection with the
         particular case, or copies thereof, within the possession or control of the defendant,
         which the defendant intends to introduce as evidence in chief at the trial or which
         were prepared by a witness whom the defendant intends to call at the trial when
         the results or reports relate to his testimony.

                 D. The defendant provide the United States a written summary of
         testimony the defendant intends to use under Rules 702, 703 and 705 of the
         Federal Rules of Evidence as evidence at trial. This summary must describe the
         opinions of the witnesses, the bases and reasons therefor and the witnesses'
         qualifications.

                E. The defendant provide to the United States all statements of any
         defense witness that is in their possession and that relates to the subject matter to
         which the witness will testify.

         The United States requests that we receive the information regarding alibi requested in
Section A no later than the date of the suppression hearing. The United States would also request
that you provide all information regarding Section E no later than noon on the Friday preceding
trial to eliminate any delay in the trial of this cause.

      I would appreciate a written response prior to any pretrial motion hearing to determine
whether I will have to file formal requests for a court order to enforce discovery compliance.

         Thank you in advance for your anticipated cooperation.


                                           Very truly yours,

                                       JEFFREY B. JENSEN
                                       United States Attorney

                                          /s/ Jason Dunkel

                                        JASON S. DUNKEL
                                  Assistant United States Attorney

Enclosures

cc: Clerk, United States District Court (w/o encls.)
